DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/14/2020.
Claims 1, 3, 8, 10, 15 and 17 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/14/2020have been fully considered but they are not persuasive. 
101
Due to Applicant’s amendments the prior 101 rejection s withdrawn. 
103
Schvey teaches the newly added limitation. Schvey teaches “The core module 104 includes functions that provide for the creation, configuration, and registration of nodes. After a node is created, the core module 104 initializes the node, connects the node to the integration tools (APIs) 102, and connects the node to one or more consensus nodes via a peer-to-peer network... The validating node 202 further relays all messages it receives to nodes that are permissioned to receive such 202, a peer node 204 has access to all subspaces for which the node is permissioned. Unlike validating nodes, however, peer nodes are observers that do not participate in the consensus process. For this reason, peer nodes may be referred to as observer nodes. With respect to functionality, the peer node 204 also relays all messages it receives to nodes that are permissioned to receive such messages,… First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes… The elected leader proposes the message it has received for voting by all other validating nodes to which the leader is connected that are permissioned on the relevant subspace. In the example shown, leader node A1 (1112 a) proposes the message received from service node 1102 for voting by the other validating nodes in the permissioned subspace, namely node A2 (1112 b) in the Party A cluster of nodes 1104 and nodes B1 (1114 a) and B2 (1114 b) in the Party B cluster of nodes 1106. At the end of the voting term—which is determined by the particular consensus protocol and may be determined by the passage of a certain amount of time (a timeout), or the receipt of votes from all or a sufficient number of voting validating nodes”
Komenda teaches the newly amended claims 3, 10 and 17, stating- “To generate a transaction block or to transfer a digital token(s), the owner of the sending wallet address must digitally sign the transaction with the private key associated with the sending wallet address. Nodes 110A-110F (or designated nodes) of the distributed ledger network 100 must independently determine that the transaction from the sending 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “wherein (i) the policy  is stored in a smart contract and includes one or more addresses of one or more client nodes within a group of client nodes including an address of the first client node, an address of the first consensus node, and an address of the second client node.” The claims are unclear and indefinite. The policy is recited to include an address of the first client node, an address of the first consensus node, and an address of the second client node. The claim is unclear and indefinite as Applicant recites the policy includes “addresses of one or more client nodes”. The claim is unclear as to whether the one client node encompasses the “address of the first consensus node”, and whether the consensus not is a separate 
Claims 3, 10 and 17, recite “wherein the first consensus node receives the first transaction data digitally signed by the private key of the first client node from the first client node in response to the first client node verifying the policy by, in part, verifying that the policy private key of the second client node is valid using a policy public key of the second client node. The claim is unclear and indefinite. The language is unclear whether Applicant intended the limitation to mean the data was signed by the node’s private key from the node in response to the node verifying the policy, or whether the consensus node is receiving the signed data, from the node, in response to the node verifying the policy. The claims are unclear and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (2018/0349621) (“Schvey”), and in view of Komenda et al. (2019/0057454) (“Komenda”).

Claim Interpretation - Claims 1, 8 and 15 recite “a policy”. According to the specification (¶ 17, 30-35, 40), “data transmission in the workflow can be performed based on a policy stored in a smart contract… the policy includes a routing order of the transaction data… a policy can be made to include the addresses of the client node… the policy includes an address of each of the at least two client nodes and consensus nodes trusted by the at least two client nodes.” Based on where it is stored and the information included in the “policy”, for the purpose of claim interpretation, the “policy” will be defined as the information stored on a smart contract that contains blockchain transaction information.
Schvey states - the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain. For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed 

wherein the first transaction data is related to a private transaction between the first client node and a second client node associated with a blockchain network, wherein (i) the policy is stored in a smart contract and includes one or more addresses of one or more client nodes within a group of client nodes including an address of the first client node, an address of the first consensus node, and an address of the second client node and, (Figure 15; ¶ 36, 41, 42, 44, 47, 55, 58, 71, 72), 
Schvey states - each node registers in the system as a particular type (validating, peer, service), and each node can be approved with a different node type for different subspaces and domains. This registration information is maintained in the dedicated peer registry (e.g., the “chainperm” script)…This node ID uniquely identifies a node and is unique to the network. Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain… An account is referenced by an address, and it has a message nonce (a random or pseudo-random number used to uniquely identify something, in this case, a message record), scripting code or “bytecode” (i.e., smart contract code), and any key-value pairs that the account may keep in storage. There are two types of accounts: (1) user accounts, and (2) script/smart contract accounts… To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, 

wherein the policy permits  access to the first transaction data by the first client node, the first consensus node, and the second client node (Figure 15; ¶ 46-48, 58, 75-78)
Schvey states -  The subspaces contain logic (e.g., self-executing scripts, smart contracts) and data sets (e.g., series of data records, such as messages and receipts), that are specific to that subspace, and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace. Each subspace can be accessed by only those nodes which are authorized for that subspace and may include a single party, multiple parties, or all parties on the network. In this regard, the privately subspaced blockchains of the present invention are significantly different from traditional blockchains implementations, which rely on public visibility for the contents of each block in order to ensure the validity and integrity of the blockchain…  For example, in an embodiment a dedicated script or smart contract for managing permissions (e.g., a “chainperm” script) is deployed into the common subspace in the genesis block. To permission a node, a message it sent to the chainperm contract with the new node's name, public transport layer security ID (TLS-ID), public signing address, and lists of domains and subspaces the node is allowed to access and/or validate. Validator permissions are granted on a domain level, and observer (non-validator) access can be granted on a subspace level.   (¶ 46, 58)

(ii) the policy is digitally signed by the first client node using a policy private key of the first client node and by the second client node using a policy private key of the second client node (¶ 38, 44, 58, 71), 
Schvey states - Accounts are unique identifiers for sending and receiving messages and self-executing scripts (such as smart contracts)….Each account also has associated private keys that it uses when signing and interacting with the scripts in the privately subspaced blockchains. (¶ 44)

(iii) the policy specifies a routing sequence for transmission of the first transaction data from the first client node to the first consensus node, and subsequently to the second client node (¶ 36, 37, 49, 51, 56-59, 72, 75), 
Schvey states -  The subspaces in the privately subspaced blockchains allow for messages and transactions in different subspaces to be processed concurrently, and require only that messages in the same subspace be processed sequentially… The market data contract 1526 provides input for executing the logic of smart contracts. The bilateral subspace 1502 contains a set of smart contracts that records the trade between two parties: Party A and Party B. …The subspace 1502 also contains a registry contract 1510 for storing all trade contracts, an event scheduler 1514 for tracking the timestamps within block headers and a payments smart contract 1516 to consolidate payments owned from trade contracts and calculates netted values… each node registers in the system as a particular type (validating, peer, service), and each node can be 

receiving, by the first consensus node, the first transaction data from the first client node, wherein the first transaction data is digitally signed by a private key of the first client node (Figure 11A, B; ¶ 38, 40, 42, 45, 57, 58), 
Schvey states - Messages sent by a node are signed with a private key to verify the identity of the sending node, and to prevent against spoofing…The transaction creation message includes the terms of the transaction, and may take the form of a self-executing script or smart contract, and further includes the relevant subspace identifier… The service node A 1110 receives the transaction creation message from the service node 1102 and identifies that the message pertains to the AB subspace. As a result, the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain. (¶ 38, 57, 58)

identifying, by the first consensus node based on the routing sequence and the address of the second client node specified in the policy, the second client node included in the policy to receive the first transaction data ¶ 44, 47, 49, 72, 74), 
Claim Interpretation - According to the specification (¶ 32, 33, 35, 37), “ In some implementations, the policy includes an address of each of the at least two client nodes and consensus nodes trusted by the at least two client nodes… At 406, the first consensus node forwards the transaction data to a second consensus node or a second of the at least two client nodes based on the policy… After the consensus node A 312 receives the transaction data, it forwards the transaction data to the address of the consensus node B 314.” The disclosure 
Schvey states – The service node A 1110 receives the transaction creation message from the service node 1102 and identifies that the message pertains to the AB subspace. As a result, the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. The identification of the validating nodes for a particular subspace may be included within a block on the privately subspaced blockchain, or may be managed by scripts or smart contracts located on the privately subspaced blockchain….service node…then accesses the particular subspace 608 (e.g., the smart contract) to retrieve the list of nodes having a level of permission (peer, validating, service) with respect to that subspace 608… The subspaces in the privately subspaced blockchains allow for messages and transactions in different subspaces to be processed concurrently, and require only that messages in the same subspace be processed sequentially. In order to process a message in the virtual machine, a node needs access to all accounts (e.g., smart contracts including bytecode and storage) that the message invocation involves, with each in their latest state. (¶ 49, 58, 74)


Schvey states -  In order to process a message in the virtual machine, a node needs access to all accounts (e.g., smart contracts including bytecode and storage) that the message invocation involves…  Each account defines the identity of the user on the privately subspaced blockchain. In addition, where the data stored within the blocks of the privately subspaced blockchain relates to smart contracts or other self-executing/self-enforcing scripts, the account is used identify actors with respect to the smart contracts and/or scripts…. An account is referenced by an address, and it has a message nonce …  User accounts are accounts used by users to send messages into the system. The address of a user's account is derived from the public key of the user… The transaction creation message includes the terms of the transaction, and may take the form of a self-executing script or smart contract, and further includes the relevant subspace identifier…The service node A 1110 receives the transaction creation message from the service node 1102 and identifies that the message pertains to the AB subspace. As a result, the service node A 1110 propagates the message from the service node 1102 to all validating nodes with the AB subspace. (¶ 47, 49, 57, 58)
wherein the first transaction data is stored in a private database of the second client node  (¶ 33, 38-41, 46)
Schvey - each node 110A-110F can independently store a copy of the Blockchain… Each peer node or validating node further contains a data store 310 along with associated logic for storing, retrieving, and querying the data store. The data store 310 serves as a database repository of messages, blocks and associated metadata. In particular, the data store 310 includes one or more databases for long-term storage of system variables, such as privately subspaced blockchain data. The data store 310 provides each node with access to data for all subspaces for which that node is permissioned. Where the privately subspaced blockchains relate to smart contracts, the data store 310 stores smart contract information and provides rapid retrieval of such information for nodes. (¶ 33, 38)

Schvey does not disclose receiving, by the first consensus node from the second client node, the first transaction data digitally signed by the first client node using the private key of the first client node and by  the second client node using a private key of the second client node; wherein the first transaction data digitally signed by the first client node is verified by the second client node using a public key corresponding to the first client node and, responsive to being verified by the second client node using the public key corresponding to the first client node; determining, by the first consensus node, that the first transaction data is valid based on a consensus process involving the first consensus node; and recording a hash value of the first transaction data on the blockchain network, wherein the hash value is 

receiving, by the first consensus node from the second client node, the first transaction data digitally signed by the first client node using the private key of the first client node and by  the second client node using a private key of the second client node  (¶ 33-37, 44, 49, 59, 83), 
Komenda states - whereby the one or more computing devices include a consensus module to operate as a node 110 n (or designated node)… To generate a transaction block or to transfer a digital token(s), the owner of the sending wallet address must digitally sign the transaction with the private key associated with the sending wallet address … if the node (or designated node) determines that the foregoing condition is satisfied, the transaction is determined valid and the node passes on (e.g., communicates) the transaction, along with an indication that the node independently validated the transaction, to other nodes 110A-110F (or designated nodes) to which it is connected. As the nodes 110A-110F in the distributed ledger network 100 are all directly or indirectly connected to one another, this validation process continues until the nodes (or designated nodes) collectively determine that a majority (i.e., consensus) has validated the transaction… each transacting party (e.g., the shipper and insurance provider) sign the transaction using a digital signature that is unique to them. (¶ 35, 49, 83)


Claim interpretation – According to the specification (¶ 33), “After the consensus node A 312 receives the transaction data, it forwards the transaction data to the address of the consensus node C 316. The consensus node C 316 then forwards the transaction data to the client node D 308. After receiving the transaction data, the client node D 308 can verify the digital signature of the client node A 302 using the client node A's 302 public key. If the signature is correct, the client node D 308 can store a copy of the transaction data to its private database. The client node D 308 can then digitally sign the transaction data and submit it to the blockchain network 310.” The claim limitation recites functions of the client node, who sends the transaction directly to the blockchain, not the claimed first consensus node. The recited limitations are outside the scope of functions of the first consensus node and claim 1. 
Komenda states - As public keys can be shared freely, public keys generally function as “wallet addresses” that are associated with a private key…, the owner of the sending wallet address must digitally sign the transaction with the private key associated with the sending wallet address . Nodes 110A 110F ( or designated nodes ) of the distributed ledger network 100 must independently determine that the transaction from the sending wallet address is valid by digitally authenticating the digital signature with the sending wallet address ( i . e . , the 

determining, by the first consensus node, that the first transaction data is valid based on a consensus process involving the first consensus node; and (¶ 34-38, 44), 
Komenda states - , this validation process continues until the nodes ( or designated nodes ) collectively determine that a majority ( i . e . , consensus ) has validated the transaction . The collective determination of consensus can be facilitated by virtue of each node ( or designated node ) maintaining a list of other nodes ( or designated nodes ) on the network ( e . g . , by I P address or other identifier (¶ 35)

recording a hash value of the first transaction data on the blockchain network, wherein the hash value is configured to be decrypted by the private key of the first client node or the private key of the second client node (¶ 24, 38, 84), 
Komenda states - information/data stored in the distributed ledger system may be hashed, encrypted, or otherwise protected from unauthorized access (e.g., read access and/or write access). The substantive information/data stored in the distributed ledger system may be accessible utilizing a private key to decrypt the stored information/data, or the substantive information/data may be inaccessible based on information/data stored in the distributed ledger... The nodes (or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schvey(¶ 6), which teaches “consensus - based verification of data payload ( subspace ) integrity wherein multiple different nodes retain copies of portions of the data structure , while at the same time providing data sharing” and Komenda (¶ 5), which teaches “generating , by the computing device , a transaction that is communicated to at least one node of the plurality of distributed nodes for storage into the distributed ledger” in order to fulfill a transaction in a distributed ledger based on a selected policy (Komenda; ¶ 2-7). 
Regarding claims 2, 9 and 16, Schvey discloses  receiving, from a third client node included in the group of client nodes, second transaction data digitally signed by each of the group of client nodes using a corresponding private key (¶ 38, 51, 62-64), wherein the third client node is specified in the routing sequence to receive the second transaction data after other client nodes included in the group of client nodes (¶ 46, 48, 51, 60, 65); determining that the second transaction data is valid based on the consensus process of the blockchain network (Figure 14; ¶ 56-65); and recording a hash value of the second transaction data on the blockchain network (¶ 48, 51, 63-65).  
Regarding claims 3, 10 and 17, Komenda teaches wherein the first consensus node receives the first transaction data digitally signed by the private key of the first client node from the first client node in response to the first client node verifying the 
Regarding claims 4, 11 and 18, Schvey discloses wherein: the blockchain network is associated with the second consensus node that is (i) trusted by a second client node in the routing sequence (¶ 65, 70-72), and (ii) permitted to access the first transaction data (¶ 57-59, 61, 62, 65).  
Regarding claims 5, 12 and 19, Schvey discloses wherein the first consensus node is trusted by each of the first client node  and the second client node (¶ 46, 65, 70-72).  
Regarding claims 6, 13 and 20, Schvey discloses wherein the first transaction data is digitally signed by the first client node (¶ 38, 57, 58). 
Regarding claims 7 and 14, Schvey discloses wherein the policy includes (i) an address of each client node included in the group of client nodes (¶ 41, 42, 44, 47, 55). and (ii) an address for one or more consensus nodes that are trusted by the client nodes included in the group of client nodes (¶ 37, 38, 42, 44, 51, 56, 61, 68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu (US 2019/0034459) – shows the consensus node to node routing sequence
Анисимов et al. (RU 2631144) teaches the routing sequence for message transmissions
Nishijima (WO 2018111295) teaches nodes  communicating in a consensus 
.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687